DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

Information Disclosure Statement
Applicant submitted an IDS on 05/17/2021. After an updated search, the Examiner maintains that the claims are in condition for allowance in view of the art of record.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to an invention non-elected without traverse.  A telephone call was made to William J. Voller III on 01/27/2021 regarding the rejoinder requirement, but no response was given. Accordingly, claims 1-9 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The current amendment is made with respect to the claim set submitted 08/18/2020.
Claims:
Cancel Claims 1-9

18. (Currently Amended) The housing of claim 10, wherein a portion of the channel located at the aligned concave indents is configured to receive an edge of the RF coil unit having a concave indent in the longitudinal direction.  
19. (Currently Amended) The housing of claim 10, wherein the concave indents of the housing are sized to provide access to medical tubing and/or medical equipment in a nose and/or a mouth region of the patient.

Allowable Subject Matter
Claims 10, 12-16, and 18, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: based on a search for prior art, the Examiner found that the closest prior art of Fischer et al. (Publication No. US 2012/0126814), titled “Pediatric Coil Assembly” and Calderon et . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792